                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:
 Rivore Metals, LLC                           Bankruptcy Case No. 19-53795
                                              Hon. Thomas J. Tucker
                      Debtor.                 Chapter 11

                                              Adversary Proceeding No. 20-
Rivore Metals, LLC                            Hon. Thomas J. Tucker

                      Plaintiff,
v.

Applied Partners,

                      Defendant.


                                    COMPLAINT

       NOW COMES Plaintiff Rivore Metals, LLC (the “Debtor” or “Plaintiff”), as

debtor and debtor in possession, by and through its counsel, Stevenson & Bullock,

P.L.C., and for its Complaint against Applied Partners (the “Defendant”) states:

                                   JURISDICTION

       1.     The court has jurisdiction pursuant to 28 U.S.C. §§ 157 and 1334.

       2.     This proceeding is a core proceeding within the meaning of 28 U.S.C.

157(b)(2).

       3.     This is an adversary proceeding under Rule 7001 of the Federal Rules

of Bankruptcy Procedure.



     20-04076-tjt   Doc 1   Filed 02/11/20   Entered 02/11/20 11:03:31   Page 1 of 7
      4.     Venue of this proceeding in this District is proper under 28 U.S.C. §§

1408 and 1409(a).

      5.     Defendant maintains its principal place of business in New York, New

York, and who conducts business in the Eastern District of Michigan.

                          GENERAL ALLEGATIONS

      6.     On September 27, 2019 (the “Petition Date”) the Debtor filed a

voluntary petition for relief in this Court under Chapter 11 of Title 11 of the United

States Code, 11 U.S.C. §§ 101-1330, as amended (the “Bankruptcy Code”). The

Debtor continues to manage and operate its businesses as debtor in possession

pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

      7.     Konstantinos C. Marselis is the responsible person for the Debtor.

      8.     No trustee or examiner has been appointed in this case.

      9.     An official committee of unsecured creditors was appointed on October

16, 2019.

      10.    Organized in 2012, the Debtor is a ferrous and nonferrous metals broker

and processor. The Debtor processes and houses materials for smaller scrap yards

as well as demo companies and industrial accounts to allow time for processing and

appropriate packaging so that materials can be sent to a consumer in a customer-

specific manner and schedule.




   20-04076-tjt   Doc 1   Filed 02/11/20   Entered 02/11/20 11:03:31   Page 2 of 7
      11.    Before the Petition Date, Defendant did business with Debtor – namely,

Defendant supplied metal to Debtor.

                              COUNT I
                AVOIDANCE OF PREFERENTIAL TRANSFER
                      PURSUANT TO 11 U.S.C. § 547

      12.    Plaintiff hereby incorporates by reference all of the preceding

paragraphs of this Complaint as if fully restated herein.

      13.    11 U.S.C. § 547 of the Bankruptcy Code provides:

             (b) Except as provided in subsections (c) and (i) of this section, the
             trustee may avoid any transfer of an interest of the debtor in property—
                    (1) to or for the benefit of a creditor;
                    (2) for or on account of an antecedent debt owed by the debtor
                    before such transfer was made;
                    (3) made while the debtor was insolvent;
                    (4) made—
                           (A) on or within 90 days before the date of the filing of the
                           petition; or
                           (B) between ninety days and one year before the date of
                           the filing of the petition, if such creditor at the time of such
                           transfer was an insider; and
                    (5) that enables such creditor to receive more than such creditor
                    would receive if—
                           (A) the case were a case under chapter 7 of this title;
                           (B) the transfer had not been made; and
                           (C) such creditor received payment of such debt to the
                           extent provided by the provisions of this title

      14.    Within the 90-day period before the Petition Date, Debtor made or

caused to be made transfers totaling $44,412.83 to Defendant (collectively, the

“Transfers”).

      15.    The Transfers were transfers of an interest in the Debtor’s property.


   20-04076-tjt   Doc 1   Filed 02/11/20    Entered 02/11/20 11:03:31     Page 3 of 7
      16.    The Transfers were to or for the benefit of the Defendant.

      17.    Defendant was a creditor of the Debtor on the date that the Transfers

were made.

      18.    The Transfers were made for or on account of antecedent debt owed by

the Debtor before the Transfers were made.

      19.    Pursuant to 11 U.S.C. § 547(f), the Debtor is presumed to have been,

and was in fact, insolvent at the time the Transfers were made.

      20.    The Transfers enabled the Defendant to receive more than it would

receive if (i) this case was a case under chapter 7 of the Bankruptcy Code, (ii) the

Transfers had not been made, and (iii) the Defendant received payment of such debt

to the extent provided by the provisions of the Bankruptcy Code.

      21.    The Defendant was the initial transferee of the Transfers and was the

entity/person for whose benefit the Transfers was made.

      22.    The Transfer is avoidable by the Trustee under 11 U.S.C. § 547(b) and

recoverable from the Defendant under 11 U.S.C. § 550(a).

      23.    The Plaintiff is entitled to a judgment under 11 U.S.C. §§ 547(b), 550,

and 551 avoiding and recovering the Transfer, or the value thereof, for the benefit

of the bankruptcy estate.

      WHEREFORE, the Plaintiff respectfully requests the entry of a judgment

against the Defendant under 11 U.S.C. § 544 and 547 for the avoidance of the



   20-04076-tjt   Doc 1     Filed 02/11/20   Entered 02/11/20 11:03:31   Page 4 of 7
Transfers or a money judgment that is not less than the value of the Transfers, plus

costs and interest from the date of this Complaint, and granting the Plaintiff such

other and further relief, at law or in equity, as the Court may deem just and proper.

            COUNT II – RECOVERY OF AVOIDABLE TRANSFER
                     PURSUANT TO 11 U.S.C. § 550(a)

      24.    Plaintiff hereby incorporates by reference all of the preceding

paragraphs of this Complaint as if fully restated herein.

      25.    Pursuant to Section 550(a) of the Bankruptcy Code, to the extent that a

transfer is avoided under, inter alia, Sections 544, 547, or 548 of the Bankruptcy

Code, the Plaintiff may seek to recover, for the benefit of the estate, the property

transferred or the value of the property from the initial transferee of the transfer or

the entity for whose benefit the transfer was made, or any immediate or mediate

transferee of such initial transferee.

      26.    The Defendant is the initial transferee of the avoidable Transfers or the

immediate or mediate transferee of such initial transferees or the persons for whose

benefit the avoidable Transfers were made.

      WHEREFORE, the Plaintiff respectfully requests the entry of a judgment

against the Defendant under 11 U.S.C. § 550(a) for the avoidance of the Transfers

or a money judgment that is not less than the value of the Transfers, plus costs and

interest from the date of this Complaint, and granting the Plaintiff such other and

further relief, at law or in equity, as the Court may deem just and proper.


   20-04076-tjt   Doc 1    Filed 02/11/20   Entered 02/11/20 11:03:31   Page 5 of 7
               COUNT III – PRESERVATION OF AVOIDED TRANSFER
                           PURSUANT TO 11 U.S.C. § 551

         27.     Plaintiff hereby incorporates by reference all of the preceding

paragraphs of this Complaint as if fully restated herein.

         28.     Pursuant to Section 551 of the Bankruptcy Code, any transfer avoided

under, inter alia, Sections 544, 547, or 548 is automatically preserved for the benefit

of the estate.

         WHEREFORE, the Plaintiff respectfully requests the entry of a judgment

against the Defendant under 11 U.S.C. § 551 for the avoidance of the Transfers or a

money judgment that is not less than the value of the Transfers, plus costs and

interest from the date of this Complaint, and granting the Plaintiff such other and

further relief, at law or in equity, as the Court may deem just and proper.

                          COUNT IV – CLAIM DISALLOWANCE
                             PURSUANT TO 11 U.S.C. § 502

         29.     Plaintiff hereby incorporates by reference all of the preceding

paragraphs of this Complaint as if fully restated herein.

         30.     The Transfers set forth above are avoidable under, inter alia, 11 U.S.C.

§ 547.

         31.     The Defendant is the Transferee of the Transfers.

         32.     The Transfers are recoverable under 11 U.S.C. § 550.

         33.     The Defendant has not paid or surrendered the transfers.



   20-04076-tjt      Doc 1   Filed 02/11/20   Entered 02/11/20 11:03:31   Page 6 of 7
      34.    Any present or future claims of the Defendant against the Debtor or the

bankruptcy estate should be disallowed under 11 U.S.C. § 502(d).

      WHEREFORE, the Plaintiff respectfully requests that the Court enter a

judgment in favor of the Plaintiff under 11 U.S.C. § 502(d) disallowing any present

or future claims Defendant may have against the Plaintiff or the bankruptcy estate

and grant the Plaintiff such other and further relief, at law or in equity, as the Court

may deem just and proper.

                                        Respectfully submitted,
                                        STEVENSON & BULLOCK, P.L.C.

                                        By: /s/ Ernest M. Hassan, III
                                        Charles D. Bullock (P55550)
                                        Elliot G. Crowder (P76137)
                                        Ernest M. Hassan, III (P67815)
                                        Counsel for Debtor
                                        26100 American Drive, Suite 500
                                        Southfield, MI 48034
                                        Phone: (248) 354-7906
                                        Facsimile: (248) 354-7907
                                        Email: cbullock@sbplclaw.com
                                        Email: ecrowder@sbplclaw.com
                                        Email: ehassan@sbplclaw.com
Dated: February 11, 2020




   20-04076-tjt   Doc 1   Filed 02/11/20   Entered 02/11/20 11:03:31    Page 7 of 7
